


Exhibit 10.1
EXECUTION COPY
AMENDMENT No. 3 TO AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT
This AMENDMENT No. 3 TO AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Amendment No. 3”) is made as of August 15, 2014, among (a) Miami AP Hotel,
L.L.C., FelCor/JPM Hospitality (SPE), L.L.C., DJONT/JPM Hospitality Leasing
(SPE), L.L.C. and Charleston Mills House Hotel, L.L.C. (collectively, “Existing
Borrowers”), (b) FelCor Myrtle Kingston Hotel, L.L.C., a Delaware limited
liability company (“Myrtle Beach Owner”) and FelCor Myrtle Kingston Lessee,
L.L.C., a Delaware limited liability company (“Myrtle Beach Operating Lessee”;
and together with the Myrtle Beach Owner, the “New Borrowers”, and together with
the Existing Borrowers, the “Borrowers”), (c) JPMorgan Chase Bank, N.A., as
Administrative Agent (in such capacity, “Administrative Agent”) for the Lenders
and (d) the Lenders.
WHEREAS, Existing Borrowers, the Lenders and Administrative Agent are parties to
an Amended and Restated Revolving Credit Agreement, dated as of December 18,
2012 (as amended by Amendment No.1, dated as of March 1, 2013 and Amendment No.
2, dated as of May 23, 2014, as so amended, the “Existing Credit Agreement”),
pursuant to which the Lenders have agreed to make loans to Borrowers on the
terms and conditions set forth therein;
WHEREAS, each Existing Borrower is a special purpose entity owned directly or
indirectly by FelCor Lodging Limited Partnership (“FelCor Op”) to make and
administer various investments in the Collateral Properties;
WHEREAS, the Myrtle Beach Owner is a special purpose entity owned directly by
FelCor Op to make and administer various investments in approximately 29 acres
located within what is generally known as the Kingston Plantation, a portion of
which will be a Collateral Property and is described on Exhibit A to the
Mortgage entered into by the Myrtle Beach Owner in favor of Administrative Agent
as of the date hereof (such portion, as further defined below, the “Myrtle Beach
Property”), and a portion of which will be held by the Myrtle Beach Owner as an
unencumbered asset subject to restrictions on liens as set forth herein, to
preserve certain development rights of the Myrtle Beach Owner in such property;
WHEREAS, the Myrtle Beach Operating Lessee is a special purpose entity owned
directly by FelCor TRS Holdings, L.L.C., which has entered into that certain
Operating Lease, dated the date hereof, with the Myrtle Beach Owner for the
operations of the Myrtle Beach Property (but not the Unencumbered Property (as
defined below));
WHEREAS, on or prior to the date hereof, (1) the Existing Borrowers,
Administrative Agent and Required Lenders have entered into that certain Lender
Consent Regarding Myrtle Beach Property as a Substitute Property (the “Myrtle
Beach Consent”); and (2) either (a) the Existing Borrowers, Administrative
Agent, and all Lenders entered into that certain Agreement and Waiver Regarding
Release of Charlotte Property (the “Charlotte Waiver”), or (b) the Charlotte
Property has otherwise been released in accordance with Section 2.18 of the
Existing Credit Agreement.




--------------------------------------------------------------------------------




WHEREAS, Existing Borrowers have requested that Administrative Agent and the
Lenders amend certain provisions of the Existing Credit Agreement and certain
other Loan Documents, among other things, to confirm the addition of the New
Borrowers and the substitution of the new Collateral Property and delete
references to FelCor/JPM Boca Raton Hotel, L.L.C., FelCor/JPM Boca Raton
Leasing, L.L.C., the Dana Point Property and the Charlotte Property; and
Administrative Agent and the Lenders have agreed to so amend certain provisions
of the Existing Credit Agreement and certain other Loan Documents on the terms
and conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing premises, and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and fully intending to be legally bound by this Amendment No. 3,
the parties hereto agree as follows:
1. Definitions. Capitalized terms used herein without definition shall have the
meanings assigned to such terms in the Existing Credit Agreement.
2.    Amendment to the Existing Credit Agreement. As of the Third Amendment
Effective Date (as defined in Section 4 hereof), the Existing Credit Agreement
is hereby amended as follows:
2.1    Each of the following definitions is added to Section 1.01 of Existing
Credit Agreement in alphabetical order:
““Myrtle Beach Franchise Agreement” means the Embassy Suites License Agreement
dated as of November 11, 1996, as amended and assigned, by and between Myrtle
Beach Operating Lessee, as licensee, and Embassy Suites Franchise LLC, as
licensor, with respect to the Myrtle Beach Property.
“Myrtle Beach Management Agreement” means the Management Agreement dated as of
December 5, 2006, as amended and assigned, by and between Myrtle Beach Owner, as
“Owner,” and Embassy Suites Management LLC, as “Manager,” with respect to the
Myrtle Beach Property.
“Myrtle Beach Operating Lease” means the Lease Agreement dated as of August 15,
2014, by and between Myrtle Beach Owner and Myrtle Beach Operating Lessee for
the Myrtle Beach Property.
“Myrtle Beach Owner” means FelCor Myrtle Kingston Hotel, L.L.C., a Delaware
limited liability company.
“Myrtle Beach Operating Lessee” means FelCor Myrtle Kingston Lessee, L.L.C., a
Delaware limited liability company.
“Unencumbered Property” means that certain property located within the Kingston
Plantation more fully described on Schedule 6.15, which is owned by the Myrtle
Beach Owner.
“Unencumbered Property Permitted Liens” means any encumbrances on the
Unencumbered Property that (x) do not constitute a grant by Myrtle Beach Owner
of a mortgage or deed of trust, (y) individually or in the aggregate are not
substantial in amount,

2

--------------------------------------------------------------------------------




and (z) do not in any case (individually or in the aggregate) materially detract
from the value of the Myrtle Beach Property or materially interfere with the
ordinary conduct of the business of Myrtle Beach Owner; which Unencumbered
Property Permitted Liens may include:
(a)          Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(b)          carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
or other like Liens arising in the ordinary course of business which (i) are not
in excess of $2,000,000 in the aggregate for the Unencumbered Property or (ii)
remain undischarged of record (by payment, bonding or otherwise) for a period of
more than sixty (60) days, provided that in case of (i) and (ii), such Liens are
being contested in good faith by appropriate proceedings diligently conducted;
(c)          pledges or deposits in the ordinary course of business in
connection with workers' compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
(d)          deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety bonds,
performance bonds, and other obligations of a like nature incurred in the
ordinary course of business; and
(f)           Liens securing judgments for the payment of money that would not
otherwise constitute an Event of Default under Section 10.01(m) (if such
Unencumbered Property were instead a Collateral Property, provided that the
level of such default shall be deemed to be $500,000 instead of $1,500,000) or
securing appeal or other surety bonds related to such judgments (not to exceed
such $500,000 amount).”
2.2    Each of the following definitions appearing in Section 1.01 of the
Existing Credit Agreement is hereby deleted and replaced in its entirety as
follows:
““Borrower” and “Borrowers” have the meanings specified in the introductory
paragraph hereto, and any entity that becomes a Borrower pursuant to Section
2.21(f), including the Charleston Owner, Myrtle Beach Operating Lessee and
Myrtle Beach Owner.
“EBITDA” means, at any date of determination, for any period an amount equal to
(a) the aggregate net income (or loss) of Borrowers for such period, plus
(b) the following to the extent deducted in calculating such net income (loss):
(i) Debt Service; (ii) the provision for Federal, state, local and foreign
income taxes payable; (iii) depreciation and amortization expense; and
(iv) other non-recurring expenses reducing such net income (loss) which do not
represent a cash item in such period or any future period (in each case of or by
Borrowers for such period), and (v) amortization of intangibles for such period,
all extraordinary nonrecurring items of expense, such as employee severance
expenses and hurricane losses (net of insurance proceeds), non-cash impairment
charges, non-cash write-offs of deferred financing costs (provided, however,
that in the case of clause (iv) and clause (v) above, Borrowers will use the
same amounts for “non-recurring expenses” as Borrowers’ Affiliates have included
in public disclosure as a reconciling item to “Adjusted EBITDA”,

3

--------------------------------------------------------------------------------




allocated to the Collateral Properties to the extent applicable to the
Collateral Properties), and costs, premiums and penalties arising by contract in
connection with the prepayment of indebtedness, minus (c) the following to the
extent included in calculating such net income (loss): (i) Federal, state, local
and foreign income tax credits, and (ii) all non-recurring non-cash items
increasing net income (loss) (in each case of or by Borrowers for such period),
if and to the extent that such amounts of “non-recurring non-cash items” have
been included by Borrowers’ Affiliates in public disclosures as a reconciling
item to “Adjusted EBITDA”, provided that the calculation of EBITDA for Miami
Owner for the fiscal quarters ending on or prior to December 31, 2012 shall
include the actual EBITDA of the Miami Property, taken individually, and the
calculation of EBITDA from the fiscal quarters ending after December 31, 2012
shall include the EBITDA of Miami Owner; provided that, with respect to Myrtle
Beach Operating Lessee and Myrtle Beach Owner, the calculation of EBITDA shall
exclude EBITDA attributable to Unencumbered Property.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, the rate appearing on Page LIBOR 01 of the Reuters screen (or on any
successor or substitute page of such page, providing rate quotations comparable
to those currently provided on such page of such Service, as determined by
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. If the offered rate is less than
zero, then the applicable London interbank offered rate shall be deemed to be
zero. In the event that such rate is not available at such time for any reason,
then the “LIBO Rate” with respect to such Eurodollar Borrowing for such Interest
Period shall be the rate at which dollar deposits of $5,000,000 and for a
maturity comparable to such Interest Period are offered by the principal London
office of Administrative Agent in immediately available funds in the London
interbank market at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period.
“Management Agreements” means the Charleston Management Agreement, the Houston
Management Agreement, the Mandalay Beach Management Agreement, the Miami
Management Agreement, the Myrtle Beach Management Agreement, the Philadelphia
Management Agreement, the Pittsburgh Management Agreement and the Santa Monica
Management Agreement or, if the context requires, any Replacement Management
Agreement executed in accordance with the terms and provisions of this Agreement
and “Management Agreement” means any of the Management Agreements. “Monthly
Capital Expenditures Reserve Deposit” shall mean the greater of (i) one twelfth
(1/12) of the amount for FF&E Expenditures set forth in the Approved Annual
Budget for such Fiscal Year; and (ii) the quotient obtained by dividing (A) the
aggregate Gross Income from Operations for the Collateral Properties still
subject to the Lien of a Security Instrument for the preceding calendar year (as
reflected in Borrowers’ annual operating statements as approved and accepted by
Administrative Agent) multiplied by four percent (4%) by (B) twelve (12). The
Monthly Capital Expenditures Reserve Deposit shall be adjusted annually.
“Monthly Capital Expenditures Reserve Deposit” shall mean the greater of (i) one
twelfth (1/12) of the amount for FF&E Expenditures set forth in the Approved
Annual Budget

4

--------------------------------------------------------------------------------




for such Fiscal Year; and (ii) the quotient obtained by dividing (A) the
aggregate Gross Income from Operations for the Collateral Properties still
subject to the Lien of a Security Instrument for the preceding calendar year (as
reflected in Borrowers’ annual operating statements as approved and accepted by
Administrative Agent) multiplied by four percent (4%) by (B) twelve (12). The
Monthly Capital Expenditures Reserve Deposit shall be adjusted annually.
“O&M Program” means, with respect to each of the Houston Property and the
Mandalay Beach Property, the asbestos operations and maintenance program
required for such Collateral Property under Section 7.24, and any operations and
maintenance program required by Administrative Agent for any Substitute
Property, as developed by Borrowers and approved by Administrative Agent, as the
same may be amended, replaced, supplemented or otherwise modified from time to
time with the consent of Administrative Agent, which shall not be unreasonably
withheld.
“Operating Leases” means the Charleston Operating Lease, the Houston Operating
Lease, the Mandalay Beach Operating Lease, the Miami Operating Lease, the Myrtle
Beach Operating Lease, the Philadelphia Operating Lease, the Pittsburgh
Operating Lease and the Santa Monica Operating Lease, and any operating lease
relating to any Substitute Property, and “Operating Lease” means any one of the
Operating Leases.
“Substitute Property” means the Charleston Property, the Myrtle Beach Property
and any other Proposed Substitute Property which becomes Collateral pursuant to
the terms and conditions of Section 2.21, once the Substitution Date has
occurred with respect to each such Proposed Substitute Property.”
2.3    Each of the following definitions appearing in Section 1.01 of the
Existing Credit Agreement is hereby deleted in its entirety: “Charlotte
Management Agreement”, “Charlotte Operating Lease”, “Charlotte Property”, ”Dana
Point Borrowers”, “Dana Point Management Agreement”, “Dana Point Operating
Lease”, “Dana Point Operating Lessee”, “Dana Point Owner”, and “Dana Point
Property”.
2.4    Section 2.18(e)(ii) of the Existing Credit Agreement is hereby deleted
and replaced in its entirety as follows:
“(ii) no Collateral Property shall comprise more than twenty percent (20%) of
the aggregate Net Operating Income of all the Collateral Properties as of the
release date, except for the Myrtle Beach Property, the Mandalay Beach Property,
the Miami Property, the Santa Monica Property, and the Charleston Property, the
Net Operating Income of each of which shall comprise less than twenty five
percent (25%) of the aggregate Net Operating Income of all the Collateral
Properties as of such release date.”
2.5    Section 2.21(c)(i)(D) of the Existing Credit Agreement is hereby deleted
and replaced in its entirety as follows:
“(D)    That no Collateral Property comprises more than twenty percent (20%) of
the aggregate Net Operating Income of all the remaining Collateral Properties,
except for the Myrtle Beach Property, the Mandalay Beach Property, the Miami

5

--------------------------------------------------------------------------------




Property, the Santa Monica Property, and the Charleston Property, the Net
Operating Income of each of which comprises less than twenty-five percent (25%),
in each case, as of the Certification Date, after giving effect to the
Substitution;”
2.6    Section 5.01(a)(viii) of the Existing Credit Agreement is hereby deleted
and replaced in its entirety as follows:
“(viii)    completed and executed Officer’s Certificate (A) providing
calculations of (x) the Loan to Value Ratio, (y) the Debt Service Coverage Ratio
and (z) pro forma compliance with the restrictions on indebtedness set forth in
Section 4.03 of the Senior Secured Notes Indenture 2012; in each case, after
giving effect to the Aggregate Commitments and the Borrowings on the Restatement
Date; which calculations shall show a Loan to Value Ratio of not more than sixty
percent (60%) and a pro forma Debt Service Coverage Ratio as of September 30,
2012 of at least 1.40 to 1.00, and (B) providing calculations showing that no
Collateral Property comprises more than twenty percent (20%) of the aggregate
Net Operating Income of all the Collateral Properties as of the Restatement
Date, except for the Myrtle Beach Property, the Mandalay Beach Property, the
Miami Property, the Santa Monica Property, and the Charleston Property, the Net
Operating Income of each of which comprises less than twenty five percent (25%)
of the aggregate Net Operating Income of all the Collateral Properties as of the
Restatement Date;”
2.7    Section 5.01(a)(xiii) of the Existing Credit Agreement is hereby amended
by deleting the second parenthetical appearing therein and replacing it in its
entirety as follows:
“(other than for the Charleston Property and Myrtle Beach Property, which
reports were obtained in connection with their Substitution)”
2.8    Section 5.01(a)(xxiv) of the Existing Credit Agreement is hereby deleted
and replaced in its entirety as follows:
“(xxiv) Acceptable Appraisals of each Collateral Property, which collectively
show: (A) a Loan to Value Ratio for all of the Collateral Properties, of no more
than sixty percent (60.0%) after giving effect to the Aggregate Commitments on
the Restatement Date; (B) no Collateral Property comprises more than twenty
percent (20%) of the aggregate Net Operating Income of all the Collateral
Properties as of the Restatement Date, except for the Myrtle Beach Property, the
Mandalay Beach Property, the Miami Property, the Santa Monica Property, and the
Charleston Property, the Net Operating Income of each of which comprises less
than twenty five percent (25%) of the aggregate Net Operating Income of all the
Collateral Properties as of the Restatement Date;”
2.9    Section 6.15 of the Existing Credit Agreement is hereby deleted and
replaced in its entirety as follows:
“6.15    Fee and Leasehold Ownership. Hospitality Owner is the sole legal and
equitable fee owner of good and marketable, record title to the Mandalay Beach
Property and the Santa Monica Property, in each case subject only to Permitted
Liens. The Philadelphia Affiliate Ground Lessor is the sole legal and equitable
fee owner of the Philadelphia Property, subject only to Permitted Liens. Miami
Owner is the sole legal and

6

--------------------------------------------------------------------------------




equitable fee owner of, has good and marketable title to, and after recordation
of the deed relating thereto, has record title to, the Miami Property, subject
only to Permitted Liens. Charleston Owner is the sole legal and equitable fee
owner of, has good and marketable title to, and after recordation of the deed
relating thereto, has record title to, the Charleston Property, subject only to
Permitted Liens. Myrtle Beach Owner is the sole legal and equitable fee owner
of, has good and marketable title to, and after recordation of the deed relating
thereto, has record title to, the Myrtle Beach Property and the Unencumbered
Property, subject only to Permitted Liens (and in the case of the Unencumbered
Property, Unencumbered Property Permitted Liens). Each Ground Lessee is the
owner of good and marketable, record title to the leasehold estate under its
applicable Ground Lease, subject only to Permitted Liens; and each Operating
Lessee is the legal and equitable owner of good and marketable, record title to
the leasehold estate under its applicable Operating Lease subject only to
Permitted Liens.”
2.10    The introductory paragraph and clauses (a) through (g) of Section 6.34
of the Existing Credit Agreement are hereby deleted and replaced in their
entirety as follows:
“6.34     Single Purpose Entity. Each Borrower and each Principal of each
Borrower (other than FelCor Op and FelCor TRS, each of which represents,
covenants and agrees solely with respect to Myrtle Beach Owner and Myrtle Beach
Operating Lessee, and not with respect to itself or each other) represents,
covenants and agrees that it has not, and shall not, and that its Organizational
Documents provide that it has not, and shall not:
(a)in the case of each Borrower, engage in any business or activity other than
the acquisition, development, ownership, operation, leasing, managing and
maintenance of its respective Collateral Properties (and in the case of Myrtle
Beach Owner, the Unencumbered Property), and entering into the Loan, and
activities incidental thereto or conduct and operate its business in a different
manner from how it is presently conducted and operated; and with respect to each
Principal of each Borrower (other than FelCor Op and FelCor TRS), engage in any
business or activity other than the ownership of its interest in such Borrower,
and activities incidental thereto;
(b)with respect to such Borrower, acquire or own any material assets or property
other than (i) (A) in the case of each Owner, its respective Collateral
Properties (and in the case of Myrtle Beach Owner, the Unencumbered Property)
and (B) in the case of each Operating Lessee, its interest in its respective
Operating Leases, and (ii) such incidental Personal Property as may be necessary
for the operation of its Collateral Property or Collateral Properties (and in
the case of Myrtle Beach Owner, the Unencumbered Property), as the case may be,
and with respect to each Principal of each Borrower (other than FelCor Op and
FelCor TRS), acquire or own any material asset other than its interest in such
Borrower;
(c)merge into or consolidate with any Person or dissolve, terminate or liquidate
in whole or in part, transfer or otherwise dispose of all or substantially all
of its assets or change its legal structure, provided that Myrtle Beach Owner
may Transfer the Unencumbered Property in accordance with Sections 8.18 or
8.19(a) of this Agreement;
(d)(i) fail to observe its organizational formalities or preserve its

7

--------------------------------------------------------------------------------




existence as an entity duly formed, validly existing and in good standing (if
applicable) under the laws of the jurisdiction of its formation, and
qualification to do business in the state where its Collateral Property or
Collateral Properties (and in the case of Myrtle Beach Owner, the Unencumbered
Property) are located, if applicable, or (ii) amend, modify, terminate or fail
to comply with the special purpose entity/bankruptcy remoteness provisions of
such Borrower’s or such Principal’s Organizational Documents (other than FelCor
Op or FelCor TRS);
(e)own any Subsidiary or make any Investment in any Person except (i) in the
case of Borrowers, in compliance with the terms of Sections 8.02 and 8.10 of
this Agreement, and (ii) in the case of the Principals (other than FelCor Op or
FelCor TRS) of Borrowers, such Principals' ownership of Borrowers (and in the
case of Hospitality Owner’s Principal, the Philadelphia Ground Lessor), in each
case, without the prior written consent of Administrative Agent and the Required
Lenders;
(f)commingle its funds or its assets with the assets of any of its members,
general partners, Affiliates or of any other Person, participate in a cash
management system (other than pursuant to a Management Agreement or in
accordance with this Agreement) with any other Person or fail to use its own
separate stationery, invoices and checks;
(g)incur any Indebtedness, other than (i) Permitted Liens and Permitted Personal
Property Liens (and, with respect to the Unencumbered Property, Unencumbered
Property Permitted Liens); (ii) the Obligations, and (iii) trade payables in the
ordinary course of its business of owning and operating the Collateral Property
or Properties as applicable, provided that such trade debt (A) is not evidenced
by a note, (B) is paid within sixty (60) days of the date incurred, (C) does not
exceed, in the aggregate, four percent (4%) of the outstanding principal balance
of the Notes and (D) is payable to trade creditors and in amounts as are normal
and reasonable under the circumstances;”
2.11    Section 6.37 of the Existing Credit Agreement is hereby amended by
adding as a new final sentence thereto:
“Myrtle Beach Owner represents solely with respect to the Unencumbered Property,
to its knowledge, that such Unencumbered Property is in material compliance with
all Environmental Laws. Myrtle Beach Owner does not know of, and has not
received, any written or oral notice or other communication from any Person
(including but not limited to a Governmental Authority) relating to Hazardous
Materials located or Released in, on, under or from the Unencumbered Property or
relating to any Environmental Liability with respect thereto.”
2.12    The first sentence of Section 7.19 of the Existing Credit Agreement is
hereby deleted and replaced in its entirety as follows:
“Other than the purchase, replacement and/or installation of FF&E or Capital
Expenditures contemplated by the most recent Approved Annual Budget, Borrowers
shall obtain Administrative Agent’s prior written consent to, with respect to
each Collateral Property, (i) any material structural alteration or (ii) any
other alteration to any Improvements thereon which is estimated to cost in
excess of four (4%) percent of the value of the Collateral

8

--------------------------------------------------------------------------------




Property, which consent shall not be unreasonably withheld, delayed or
conditioned, except with respect to alterations that may have a Material Adverse
Effect or cause a Material Property Event.”
2.13    Section 7.24 is hereby amended to delete the phrase “the Dana Point
Property” appearing therein.
2.14    New Section 7.26 is hereby added immediately following Section 7.25 of
the Existing Credit Agreement:
“7.26    Unencumbered Property Affirmative Covenants. Until payment and
performance in full of the Obligations, Borrowers hereby covenant and agree with
Administrative Agent and Lenders that:
(a)    Expenses. Gross Income from Operations from the Myrtle Beach Property
shall not be used to pay direct expenses of the Unencumbered Property other than
in connection with the ordinary care and maintenance of the Unencumbered
Property. Net direct expenses in excess of direct revenues from the Unencumbered
Property shall not exceed $50,000 on an annual basis. Notwithstanding the
foregoing, nothing herein shall preclude Myrtle Beach Owner from paying expenses
of the Unencumbered Property to the extent such amounts used to pay such
expenses have been distributed to Myrtle Beach Owner pursuant to the terms of
the Management Agreement.
(b)    Insurance. Myrtle Beach Owner shall maintain the insurance with respect
to the Unencumbered Property required to be maintained under the Loan Documents,
if any, for the Collateral Property and such valid and enforceable policy shall
constitute a “Policy” under this Agreement.
(c)    Taxes. Subject to the fourth sentence of Section 7.02, Myrtle Beach Owner
shall pay all Taxes and material Other Charges now or hereafter levied or
assessed or imposed against the Unencumbered Property or any part thereof prior
to delinquency thereof.
(d)    Liens. Myrtle Beach Owner shall not suffer and shall promptly cause to be
paid and discharged any Lien or charge whatsoever that may be or become a Lien
or charge against the Unencumbered Property, and shall promptly pay for all
utility services provided to the Unencumbered Property, in each case other than
Unencumbered Property Permitted Liens.
(e)    Compliance with Law. Myrtle Beach Owner shall operate or cause to be
operated the Unencumbered Property at all times in compliance with Legal
Requirements including those with respect to Hazardous Materials or
Environmental Laws, except to the extent that such non-compliance would not
result in a Material Adverse Effect.
(f)    Notice. Myrtle Beach Owner shall give the Administrative Agent notice of
any material event or occurrence with respect to the Unencumbered

9

--------------------------------------------------------------------------------




Property, which if it had occurred at a Collateral Property would have required
reporting hereunder.”
2.15    Clause (b) of Section 8.09 of the Existing Credit Agreement is hereby
deleted and replaced in its entirety as follows:
“(b) transfer, lease or sell, in one transaction or any combination of
transactions, the assets or all or substantially all of the properties or assets
of such Borrower (i) except that Myrtle Beach Owner may Transfer the
Unencumbered Property in accordance with the provisions of Section 8.19(a) of
this Agreement, and (ii) except to the extent otherwise expressly permitted by
the Loan Documents”
2.16    Section 8.12 of the Existing Credit Agreement is hereby deleted and
replaced in its entirety as follows:
“8.12    Change In Business.     No Borrower shall enter into any line of
business other than the ownership, acquisition, development, operation, leasing
and management of (including providing services in connection therewith) the
Collateral Properties (and in the case of Myrtle Beach Owner, the Unencumbered
Property), or make any material change in the scope or nature of its business
objectives, purposes or operations or undertake or participate in activities
other than the continuance of its present business. Each Borrower shall not take
or fail to take any action relating to its status as a Single Purpose Entity, as
further detailed in Section 6.34 above.”
2.17    Section 8.18 of the Existing Credit Agreement is hereby deleted and
replaced in its entirety as follows:
“8.18 Affiliate Transactions. Except for the Operating Leases, the Overhead
Sharing Agreement and the Affiliate Ground Leases, Borrowers shall not enter
into, or be a party to, any transaction with any Affiliate of Borrowers except
in the ordinary course of business, with terms no less favorable to Borrowers or
such Affiliate than would be obtained in a comparable arm’s-length transaction
with an unrelated third party; provided that Myrtle Beach Owner may Transfer the
Unencumbered Property to any Affiliate in accordance with the provisions of
Section 8.19(a) of this Agreement.”
2.18    Section 8.19(a) of the Existing Credit Agreement is hereby amended to
add the following new sentence at the end thereof:
“For the avoidance of doubt, so long as no Default or Event of Default shall
have occurred and be continuing, Myrtle Beach Owner may Transfer the
Unencumbered Property or any portion thereof, together with all assets and
liabilities related thereto, upon at least 5 Business Days’ prior written notice
to the Administrative Agent, pursuant to a customary purchase and sale agreement
or deed (which for the avoidance of doubt, shall be void of material indemnities
or recourse obligations from Myrtle Beach Owner or any other Loan Party to the
transferee), a copy of which shall be provided to the Administrative Agent with
such notice.”
2.19    New Section 8.21 is hereby added immediately following Section 7.25 of

10

--------------------------------------------------------------------------------




the Existing Credit Agreement:
“8.21    Unencumbered Property Negative Covenants. Until payment and performance
in full of the Obligations, Borrowers hereby covenant and agree with
Administrative Agent and Lenders that, without limitation of any other
provisions in this Agreement:
(a)    Indebtedness. No Borrower shall create, incur, assume or suffer to exist
any Indebtedness related to or for the direct benefit of the Unencumbered
Property, other than the Obligations, except for Indebtedness of the type
described pursuant to Section 6.34(g) or permitted by clauses (b) or (c) below.
(b)    Personal Property Leasing and Financing. Without the prior consent of
Administrative Agent, which consent may be withheld in Administrative Agent’s
sole discretion, no Borrower shall, nor shall any Borrower permit any other
Person to, create, incur, assume, or suffer to exist in connection with the
ownership or operation of the Unencumbered Property, any item that would have
been “Personal Property” (as such term is defined in Article I of each of the
Mortgages, for the Unencumbered Property if it were the applicable Collateral
Property) subject to any financing or any leasing arrangements, except:
(i)    those disclosed on Schedule 6.42;
(ii)    extensions, renewals, replacements and refinancings of any such
financing or leasing arrangement referred to in clause (i) above, that are on an
arm’s length basis and that do not materially increase the outstanding principal
amount thereof except for amounts attributable to (i) fees and expenses for
extensions and renewals and (ii) market increases for refinancings and
replacements; or
(iii)    any other financing or leasing arrangements, provided however, that the
aggregate amount of debt service or lease payments in respect of all financing
and leasing arrangements shall be less than $200,000 in the aggregate per annum
for the Unencumbered Property.
(c)    Liens. Myrtle Beach Owner shall not cause or permit the Unencumbered
Property to be subject to any Liens, other than Unencumbered Property Permitted
Liens.
(d)    Material Contracts. Myrtle Beach Owner shall not enter into any
Contractual Obligation with respect to the Unencumbered Property, that could be
reasonably likely to cause a Material Property Event at the Myrtle Beach
Property or materially and adversely affect Myrtle Beach Owner or its ability to
meet its Obligations hereunder.”
2.20    Section 9.01(a)(i)(C) of the Existing Credit Agreement is hereby amended
by adding the clause “, the Myrtle Beach Property” immediately following the
words “Miami Property”.

11

--------------------------------------------------------------------------------




2.21    The Existing Credit Agreement is amended to delete each of the Schedules
thereto and to replace such Schedules with those attached hereto as Attachment
A.
3.    Provisions of General Application.
3.1    Representations and Warranties. Borrowers hereby represent and warrant as
of the date hereof that (a) each of the representations and warranties of
Borrowers contained in the Existing Credit Agreement, the other Loan Documents
or in any document or instrument delivered pursuant to or in connection with the
Existing Credit Agreement or this Amendment No. 3 are true as of the date as of
which they were made and are true in all material respects (unless such
representations are qualified as to “materiality”, “Material Adverse Effect” or
with similar language, in which case such representations shall be true in all
respects) at and as of the date of this Amendment No. 3 (except to the extent
that such representations and warranties expressly speak as of a different
date), (b) no Default or Event of Default exists on the date hereof, (c) the
organizational documents of (i) each of the Existing Borrowers (other than the
Miami Owner and the Charleston Owner) attached to the Secretary’s Certificate
dated as of March 4, 2011, (ii) the Miami Owner attached to the Secretary’s
Certificate dated as of December 11, 2012, and (iii) the Charleston Owner
attached to the Secretary’s Certificate dated as of March 1, 2013, in each case
remain in full force and effect and, except for such certified copies of
amendments or modifications to organizational documents provided to
Administrative Agent and counsel thereto, such organizational documents have not
been amended, modified, annulled, rescinded or revoked since March 4, 2011,
December 11, 2012 or March 1, 2013, respectively, and (d) this Amendment No. 3
and each other Loan Document, certificate or other documentation delivered in
connection herewith has been duly authorized, executed and delivered by each of
Borrowers and is in full force and effect as of the Third Amendment Effective
Date, and the agreements and obligations of each of Borrowers contained herein
and therein constitute the legal, valid and binding obligations of each of
Borrowers, enforceable against it in accordance with their respective terms,
except to the extent that the enforcement thereof or the availability of
equitable remedies may be limited by applicable bankruptcy, reorganization,
insolvency, moratorium, fraudulent transfer, fraudulent conveyance or similar
laws now or hereafter in effect relating to or affecting creditors, rights
generally or by general principles of equity, or by the discretion of any court
in awarding equitable remedies, regardless of whether such enforcement is
considered in a preceding in equity or at law.
3.2    No Other Changes. Except as otherwise expressly provided or contemplated
by this Amendment No. 3, all of the terms, conditions and provisions of the
Existing Credit Agreement remain unaltered and in full force and effect and are
hereby ratified and confirmed in all respects. The Existing Credit Agreement and
this Amendment No. 3 shall be read and construed as one agreement.
3.3    Governing Law. THIS AMENDMENT No. 3 SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
3.4    Assignment. This Amendment No. 3 shall be binding upon and inure to the
benefit of each of the parties hereto and their respective permitted successors
and assigns.
3.5    Counterparts. This Amendment No. 3 may be executed in any number of
counterparts, but all such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No. 3, it shall not be
necessary to produce or account for more

12

--------------------------------------------------------------------------------




than one counterpart thereof signed by each of the parties hereto.
3.6    Loan Documents. This Amendment No. 3 shall be deemed to be a Loan
Document under the Existing Credit Agreement and shall be construed,
administered, and applied in accordance with all of the terms and provisions of
the Loan Documents.
3.7    Further Assurances. Borrowers shall, at any time and from time to time
following the execution of this Amendment No. 3, execute and deliver all such
further instruments and take all such further action as may be reasonably
necessary or appropriate in order to carry out the provisions of this Amendment
No. 3, in each case, as reasonably determined by Administrative Agent.
3.8    Credit Agreement References. On and after to the Third Amendment
Effective Date, each reference in the Existing Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import, and each reference to
the Credit Agreement by the words “thereunder”, “thereof” or words of like
import in any Loan Document or other document executed in connection with the
Existing Credit Agreement, shall mean and be a reference to the Existing Credit
Agreement, as amended by this Amendment No. 3 and any other amendments effective
prior to the date hereof.
4.    Effectiveness of this Amendment No. 3. This Amendment No. 3 shall become
effective and the Proposed Substitute Property shall become Collateral Property
hereunder on the date on which the following conditions precedent are satisfied
(the “Third Amendment Effective Date”):
4.1    Deliverables. Pursuant to Section 2.21(d) of the Existing Credit
Agreement, each of Administrative Agent, Borrowers and Guarantors shall have
executed and delivered this Amendment No. 3, and Borrowers shall have delivered
all other documentation, opinions, mortgages, certificates (including the
certificate delivered pursuant to Section 2.21(c) of the Existing Credit
Agreement) and other materials that would have been required by Section 5.01 of
the Existing Credit Agreement, had the Myrtle Beach Property been a Collateral
Property as of the Restatement Date and any other material required by Section
2.21 of the Existing Credit Agreement so that all conditions to the Substitution
Date with respect to the Myrtle Beach Property have been satisfied; provided
that an executed comfort letter relating to the Franchise Agreement for Myrtle
Beach Property, which shall be in substantially the form agreed to prior to the
Third Amendment Effective Date, shall be delivered within thirty (30) days after
the Third Amendment Effective Date. Administrative Agent shall have executed
and/or delivered each release document required to release the Released
Borrowers from the Loan Documents and requested by the Borrower Representative,
subject to any continuing indemnification obligations that would otherwise
survive repayment of the Loan;
4.2    Representations and Warranties. The representations and warranties of
Borrowers contained in the Existing Credit Agreement and each of the other Loan
Documents shall be true and correct in all material respects on and as of the
Third Amendment Effective Date (except to the extent that such representations
and warranties expressly speak as of a different date);
4.3    No Default or Event of Default. On and as of the Third Amendment
Effective Date, no Default or Event of Default shall have occurred and be
continuing;

13

--------------------------------------------------------------------------------




4.4    Notes Paid in Full. Payment in full of the Senior Secured Notes (2014)
shall have been irrevocably deposited for payment with the trustee under the
Senior Secured Notes Indenture 2009, and the Senior Secured Notes Indenture 2009
shall have been discharged;
4.5    No MAE. Since the Restatement Date, there shall not have been any
material adverse change in the business, condition, operations, performance, or
properties of Borrowers that is reasonably likely to or which could reasonably
be expected to have or result in a Material Adverse Effect;
4.6    Officer’s Certificate. In addition to the certificate delivered under
Section 4.1 above, Borrowers shall have delivered a certificate of an Authorized
Officer (1) containing incumbency certificates of Borrowers and Guarantors, (2)
attaching resolutions authorizing this Amendment No. 3, (3) confirming (x) no
changes to the Organizational Documents of Existing Borrowers and Guarantors
from those copies delivered on the Restatement Date or, if there are any
changes, attaching such changes, and (y) satisfaction of the condition set forth
in Section 4.5 above, and (4) attaching Organizational Documents of New
Borrowers.
4.7    Fees and Expenses. Borrowers shall have paid to Administrative Agent, for
its own account, all reasonable out-of-pocket fees and expenses (including legal
fees and expenses) that are due and payable as of the date hereof.
[Remainder of page left blank intentionally]



14

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned have duly executed and delivered this
Amendment No. 3 as of the date first set forth above.
BORROWERS
 
 
 
 
 
 
FELCOR/JPM HOSPITALITY (SPE), L.L.C.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Bianca Sandoval Green
 
 
 
 
 
 
 
Name:
Bianca Sandoval Green
 
 
 
 
 
 
 
Title:
Vice President and Associate General Counsel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DJONT/JPM HOSPITALITY LEASING (SPE),
 
 
 
 
 
 
 
L.L.C.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Bianca Sandoval Green
 
 
 
 
 
 
 
Name:
Bianca Sandoval Green
 
 
 
 
 
 
 
Title:
Vice President and Associate General Counsel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CHARLESTON MILLS HOUSE HOTEL, L.L.C.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Bianca Sandoval Green
 
 
 
 
 
 
 
Name:
Bianca Sandoval Green
 
 
 
 
 
 
 
Title:
Vice President and Associate General Counsel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MIAMI AP HOTEL, L.L.C.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Bianca Sandoval Green
 
 
 
 
 
 
 
Name:
Bianca Sandoval Green
 
 
 
 
 
 
 
Title:
Vice President and Associate General Counsel


Amendment No. 3 to FelCor Revolving Credit Agreement



--------------------------------------------------------------------------------




JOINDER OF NEW BORROWERS:    Each Borrower signatory below (collectively, "New
Borrowers") acknowledges, agrees and confirms that, by its execution of this
Amendment No. 3, such New Borrower shall become a party to the Existing Credit
Agreement (as amended by Amendment No. 3) (as so amended, the “Credit
Agreement”) and the Environmental Indemnity as a “Borrower” as of the date
hereof and shall have all of the rights and obligations of a “Borrower”
thereunder as if such Borrower had executed the Credit Agreement on the
Restatement Date. Each New Borrower hereby ratifies, as of the date hereof, and
agrees to be bound as a “Borrower” by, all of the terms, provisions and
conditions applicable to such Borrower contained in the Credit Agreement and the
Environmental Indemnity. Each New Borrower hereby makes each of the
representations and warranties and agrees to each of the covenants applicable to
such Borrower contained in the Credit Agreement. From and after the date hereof,
all references in the Loan Documents to the “Borrowers” shall for all purposes
be deemed to include the undersigned New Borrowers. Without limiting the
forgoing, each New Borrower hereby appoints and authorizes the Borrower
Representative to act as its representative in accordance with the Credit
Agreement and each of the other Loan Documents.
 
 
 
 
 
 
 
FELCOR MYRTLE KINGSTON HOTEL, L.L.C.


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Bianca Sandoval Green
 
 
 
 
 
 
 
Name:
Bianca Sandoval Green
 
 
 
 
 
 
 
Title:
Vice President and Associate General Counsel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FELCOR MYRTLE KINGSTON LESSEE, L.L.C.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Bianca Sandoval Green
 
 
 
 
 
 
 
Name:
Bianca Sandoval Green
 
 
 
 
 
 
 
Title:
Vice President and Associate General Counsel




Amendment No. 3 to FelCor Revolving Credit Agreement



--------------------------------------------------------------------------------






EXITING BORROWERS:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FELCOR/JPM BOCA RATON HOTEL, L.L.C.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Bianca Sandoval Green
 
 
 
 
 
 
 
Name:
Bianca Sandoval Green
 
 
 
 
 
 
 
Title:
Vice President and Associate General Counsel

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DJONT/JPM BOCA RATON LEASING, L.L.C.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Bianca Sandoval Green
 
 
 
 
 
 
 
Name:
Bianca Sandoval Green
 
 
 
 
 
 
 
Title:
Vice President and Associate General Counsel




Amendment No. 3 to FelCor Revolving Credit Agreement



--------------------------------------------------------------------------------






GUARANTORS AND PRINCIPALS:    Each Guarantor and Principal, as applicable, by
its signature below hereby (i) acknowledges Amendment No. 3 to the Existing
Credit Agreement, which amends the Existing Credit Agreement to add FelCor
Myrtle Kingston Hotel, L.L.C., and FelCor Myrtle Kingston Lessee, L.L.C. as New
Borrowers, (ii) reaffirms (or in the case of the Principals of the New
Borrowers, confirms) (a) its pledge or guaranty (including the Environmental
Indemnity), as applicable, as security for the payment and performance when due
of all of the Obligations of all Borrowers (including the New Borrower) in
accordance with the applicable Loan Documents to which it is a party, including
the Credit Agreement, and (b) the representations, warranties and covenants set
forth in Sections 6.34 and 7.23(e) of the Credit Agreement, as applicable, and
(iii) confirms that the Loan Document(s) to which is party shall remain in full
force and effect after giving effect to Amendment No. 3 to the Existing Credit
Agreement.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FELCOR/JPM HOSPITALITY HOLDCO (SPE), L.L.C.,


 
 
 
 
 
 
as Principal of Hospitality Owner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Bianca Sandoval Green
 
 
 
 
 
 
 
Name:
Bianca Sandoval Green
 
 
 
 
 
 
 
Title:
Vice President and Associate General Counsel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
DJONT/JPM HOSPITALITY LEASING HOLDCO
 
 
 
 
 
 
 
(SPE), L.L.C., as Principal of Hospitality Operating Lessee
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Bianca Sandoval Green
 
 
 
 
 
 
 
Name:
Bianca Sandoval Green
 
 
 
 
 
 
 
Title:
Vice President and Associate General Counsel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FELCOR LODGING LIMITED PARTNERSHIP,
 
 
 
 
 
 
 
as Principal of Myrtle Beach Owner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
FelCor Lodging Trust Incorporated, its General
 
 
 
 
 
 
 
 
Partner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Bianca Sandoval Green
 
 
 
 
 
 
 
 
Name: Bianca Sandoval Green
 
 
 
 
 
 
 
 
Title: Vice President and Associate General Counsel


Amendment No. 3 to FelCor Revolving Credit Agreement



--------------------------------------------------------------------------------




 
 
 
 
 
 
 
FELCOR TRS HOLDINGS, L.L.C., as Principal of
 
 
 
 
 
 
 
Myrtle Beach Operating Lessee
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Bianca Sandoval Green
 
 
 
 
 
 
 
Name:
Bianca Sandoval Green
 
 
 
 
 
 
 
Title:
Vice President and Associate General Counsel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FELCOR PENNSYLVANIA COMPANY, L.L.C., a
 
 
 
 
 
 
 
Delaware limited liability company
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Bianca Sandoval Green
 
 
 
 
 
 
 
Name:
Bianca Sandoval Green
 
 
 
 
 
 
 
Title:
Vice President and Associate General Counsel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FELCOR LODGING TRUST INCORPORATED, a
 
 
 
 
 
 
 
Maryland corporation
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Bianca Sandoval Green
 
 
 
 
 
 
 
Name:
Bianca Sandoval Green
 
 
 
 
 
 
 
Title:
Vice President and Associate General Counsel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
MIAMI AP HOTEL HOLDCO, L.L.C., as Principal of
 
 
 
 
 
 
 
Miami Owner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Bianca Sandoval Green
 
 
 
 
 
 
 
Name:
Bianca Sandoval Green
 
 
 
 
 
 
 
Title:
Vice President and Associate General Counsel
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
CHARLESTON MILLS HOUSE HOTEL HOLDCO,
 
 
 
 
 
 
 
L.L.C., as Principal of Charleston Owner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Bianca Sandoval Green
 
 
 
 
 
 
 
Name:
Bianca Sandoval Green
 
 
 
 
 
 
 
Title:
Vice President and Associate General Counsel


Amendment No. 3 to FelCor Revolving Credit Agreement



--------------------------------------------------------------------------------




LENDERS:
 
 
 
 
 
 
JPMORGAN CHASE BANK, N.A., as Administrative Agent on behalf of the Lenders
pursuant to Section 2.21(d) and as a Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Mohammad S. Hasan
 
 
 
 
 
 
 
Name:
Mohammad S. Hasan
 
 
 
 
 
 
 
Title:
Vice President






Amendment No. 3 to FelCor Revolving Credit Agreement



--------------------------------------------------------------------------------




 
 
 
 
 
 
 
DEUTSCHE BANK TRUST COMPANY AMERICAS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/James Rolison
 
 
 
 
 
 
 
Name:
James Rolison
 
 
 
 
 
 
 
Title:
Managing Director
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Perry Forman
 
 
 
 
 
 
 
Name:
Perry Forman
 
 
 
 
 
 
 
Title:
Director




Amendment No. 3 to FelCor Revolving Credit Agreement



--------------------------------------------------------------------------------




 
 
 
 
 
 
 
GOLDMAN SACHS BANK USA
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Michelle Latzoni
 
 
 
 
 
 
 
Name:
Michelle Latzoni
 
 
 
 
 
 
 
Title:
Authorized Signatory


Amendment No. 3 to FelCor Revolving Credit Agreement



--------------------------------------------------------------------------------




 
 
 
 
 
 
 
CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Mikhail Faybusovich
 
 
 
 
 
 
 
Name:
Mikhail Faybusovich
 
 
 
 
 
 
 
Title:
Authorized Signatory
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
By:
/s/Sally Reyes
 
 
 
 
 
 
 
Name:
Sally Reyes
 
 
 
 
 
 
 
Title:
Authorized Signatory














Amendment No. 3 to FelCor Revolving Credit Agreement

